DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the election received on 5/6/2022.
	Claims 1-15 and 19-20 have been canceled by applicant.
	Claims 16-18 and 21-36 are pending.

Election/Restrictions
3.	Applicant’s election without traverse of claims 16-18 and 21-36 in the reply filed on 5/6/2022 is acknowledged.
Claim 37 is withdrawn from further consideration.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/29/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 16-18 and 21-36 are rejected under 35 U.S.C. 102(b) as being anticipated by Shelton, IV et al. (US 2014/0309666) hereinafter (“Shelton”).
With regard to claim 16, Shelton discloses a kit (fig.1) comprising: (a) a body assembly (12), wherein the body assembly comprises: (i) a rotary drive output (20), (ii) a linear drive output (combination of 8616 and 8612), and (iii) a control module (control modules par 0488); (b) a first shaft assembly (3020), wherein the first shaft assembly comprises: (i) a distal end, wherein the distal end of the first shaft assembly (3020) includes a first type of end effector (3300) configured to operate on tissue, and (ii) a proximal end, wherein the proximal end of the first shaft assembly is configured to removably couple with the body assembly, wherein the proximal end of the first shaft assembly comprises a rotary drive input, wherein the first shaft assembly is configured to actuate the first type of end effector in response to movement of the rotary drive input (20); and (c) a second shaft assembly (2020), wherein the second shaft assembly comprises: (i) a distal end, wherein the distal end of the second shaft assembly includes a second type of end effector (2002) configured to operate on tissue, and (ii) a proximal end, wherein the proximal end of the second shaft assembly is configured to removably couple with the body assembly, wherein the proximal end of the second shaft assembly (2020) comprises a linear drive input (combination of 8616 and 8612), wherein the second shaft assembly is configured to actuate the second type of end effector in response-16-Serial No. 17/090,402 to movement of the linear drive input; wherein the control module (control modules par 0488) is configured to selectively actuate the rotary drive output or the linear drive output based on whether the first or second shaft assembly is coupled with the body.  
With regard to claim 17, Shelton discloses a kit (fig.1), wherein the first type of end effector (3020) comprises a circular stapler end effector (fig.1), wherein the second type of end effector (1004, 2002) comprises a linear stapler end effector.
With regard to claim 18, Shelton discloses a kit (fig.1), wherein the first type of end effector comprises a linear stapler end effector (1004), wherein the second type of end effector comprises a circular stapler end effector (3300).  
With regard to claim 21, Shelton discloses a kit (fig.1), wherein the body assembly (12) comprises a first electrical connector (The shaft interface can include an electrical connector (1120) configured to engage an electrical connector of the handle interface (30) when a shaft assembly is assembled to the handle Par 0308), wherein the first electrical connector is configured to established communication with first shaft assembly when the body assembly (12) is coupled to the first shaft assembly (3020), wherein the first electrical connector (30) is configured to establish communication with the second shat assembly when the body assembly (12) is coupled to the second shaft assembly (2020,1010).  
With regard to claim 22, Shelton discloses a kit (fig.1), wherein the first shaft assembly (3020) comprises a second electrical connector (1120) configured to electrically connect with the first electrical connector (30) when the body assembly (12) is coupled to the first shaft assembly (3020).  
With regard to claim 23, Shelton discloses a kit (fig.1), wherein the second shaft assembly (2020) comprises a third electrical connector (1120) configured to electrically connect with the first electrical connector (30) when the body assembly (12) is coupled to the second shaft assembly (2020).  
With regard to claim 24, Shelton discloses a kit (fig.1), where the body assembly (12) further comprises a clutch (8630) configured to drive the rotary drive output between a disengaged configuration and an engaged -17-Serial No. 17/090,402configuration, wherein the rotary drive output is configured to operatively couple with the rotary drive input of the first shaft assembly (3020) in the engaged configuration.  
With regard to claim 25, Shelton discloses a kit (fig.1), wherein the control module (control modules par 0488) is configured to activate the clutch (8630) in order to drive the rotary drive output between the disengaged configuration and the engaged configuration.  
With regard to claim 26, Shelton discloses a kit (fig.1), wherein the control module (control modules par 0488) is configured to activate the clutch (8630) in response to the first shaft assembly (3020) initially coupling with the body assembly (12).  
With regard to claim 27, Shelton discloses a kit (fig.1), wherein a portion of the rotary drive output (20, 620) extends distally from a housing of the body assembly (12) in the engaged configuration.  
With regard to claim 28, Shelton discloses a kit (fig.1), wherein the control module (Par 0488) is configured to activate the rotary drive output (20, 620) in response to detecting attachment of the first shaft assembly (3020) with the body assembly (12), and further configured to activate the linear drive output (8616) in response to detecting attachment of the second shaft assembly (2020) with the body assembly (12).  
With regard to claim 29, Shelton discloses a kit (fig.1), wherein the rotary drive output (20, 620) comprises a rotary drive spindle (22).  
With regard to claim 30, Shelton discloses a kit (fig.1), wherein the rotary drive output (20) comprises a first motor (80) configured to rotate the rotary drive spindle (22).  
With regard to claim 31, Shelton discloses a kit (fig.1), wherein the rotary drive output (20) comprises a clutch (8630) operatively coupled to both the first motor (80, 802) and the rotary drive spindle (22).  
With regard to claim 32, Shelton discloses a kit (fig.1), wherein the rotary drive input of the first shaft assembly (3020) comprises a second rotary drive spindle (driven shafts par.0206) configured to selectively engage the rotary drive spindle (22) of the rotary drive output (20).  
With regard to claim 33, Shelton discloses a kit (fig.1), wherein the first shaft (3020), further comprises a second linear drive input (3080) configured to selectively engage the linear drive output of the body assembly (12).  
With regard to claim 34, Shelton discloses a kit (fig.1), comprising: (a) a body assembly (12), wherein the body assembly comprises: (i) a rotary drive output (20), (ii) a linear drive output (combination of 8616 and 8612), and (iii) a control module (par. 0488); (b) a first shaft assembly (3020), wherein the first shaft assembly comprises: (i) a first end effector (3300) actuatable to staple tissue, (ii) a first proximal end configured to operate on tissue, and (ii) a proximal end, wherein the proximal end of the first shaft assembly is configured to removably couple with the body assembly, wherein the proximal end of the first shaft assembly comprises a rotary drive input, wherein the first shaft assembly is configured to actuate the first type of end effector in response to movement of the rotary drive input (20); and (c) a second shaft assembly (2020), wherein the second shaft assembly comprises: (i) a distal end, wherein the distal end of the second shaft assembly includes a second type of end effector (2002) configured to operate on tissue, and (ii) a proximal end, wherein the proximal end of the second shaft assembly is configured to removably couple with the body assembly, wherein the proximal end of the second shaft assembly (2020) comprises a linear drive input (combination of 8616 and 8612), wherein the second shaft assembly is configured to actuate the second type of end effector in response-16-Serial No. 17/090,402 to movement of the linear drive input; wherein the control module (control modules par 0488) is configured to selectively actuate the rotary drive output or the linear drive output based on whether the first or second shaft assembly is coupled with the body.  
With regard to claim 35, Shelton discloses a kit (fig.1), wherein the linear drive output comprises a cradle (coupling point).  
With regard to claim 36, Shelton discloses a kit (fig.1), wherein the rotary drive output (20) is configured to acuate relative to the linear drive output (combination of 8616 and 8612) in order to operatively engage the rotary drive input of the first shaft assembly (3020).  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 16 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 19 of U.S. Patent No. 10,888,324. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent. 
The claims of the patent and the claims of the present application are both directed to a kit including a body assembly, a rotary drive output, a linear drive output, a control module and shaft assemblies. While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.
Patented claims 1, 16 and 19 disclose all of the structure defined in application claims 16 and 34. Therefore, patented claims 1, 16 and 19 are in essence a “species” of the generic invention of application claims 16 and 34.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 16 and 43 are anticipated by patented claims 1, 16 and 19, application claims 16 and 34 are not patentably distinct from patented claims 1, 16 and 19.
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 10,888,324
16, 34					1, 16, 19


Conclusion
10.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6/8/2022